Exhibit (d)(2) American Century International Bond Funds AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT THIS AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT (“Amendment”) is effective as of the 26 th day of July, 2013, by and between AMERICAN CENTURY INTERNATIONAL BOND FUNDS, a Massachusetts business trust and registered investment company (the “Company”), and AMERICAN CENTURY INVESTMENT MANAGEMENT, INC., a Delaware corporation (hereinafter called the “Investment Manager”). WHEREAS, the Company and the Investment Manager are parties to a certain Management Agreement effective as of July 16, 2010 (“Agreement”); and WHEREAS, the parties hereto desire to enter into this Amendment to reflect the addition of a duly established new R6 class of shares and the elimination of B class of shares for the International Bond Fund . NOW, THEREFORE, IN CONSIDERATION of the mutual promises and agreements herein contained, the parties agree as follows: 1.Amendment of Schedule C. Schedule C to the Agreement is hereby amended by deleting it in its entirety and inserting in lieu therefor the Schedule C attached hereto. 2.Ratification and Confirmation of Agreement. In the event of a conflict between the terms of this Amendment and the Agreement, it is the intention of the parties that the terms of this Amendment shall control and the Agreement shall be interpreted on that basis. To the extent the provisions of the Agreement have not been amended by this Amendment, the parties hereby confirm and ratify the Agreement. 3.Full Force and Effect. Except as expressly supplemented, amended or consented to hereby, all of the representations, warranties, terms, covenants and conditions of the Agreement shall remain unamended and shall continue to be in full force and effect. IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed by their respective duly authorized officers to be effective as of the day and year first above written. American Century Investment Management, Inc. American Century International Bond Funds /s/ Otis H. Cowan /s/ Charles A. Etherington Otis H. Cowan Vice President Charles A. Etherington Senior Vice President American Century International Bond Funds Schedule C: Complex Fee Schedules Schedule C Complex Fee Schedules Rate Schedules Complex Assets Institutional Class R6 Class All Other Classes First $2.5 billion 0.1100% 0.0600% 0.3100% Next $7.5 billion 0.1000% 0.0500% 0.3000% Next $15.0 billion 0.0985% 0.0485% 0.2985% Next $25.0 billion 0.0970% 0.0470% 0.2970% Next $25.0 billion 0.0870% 0.0370% 0.2870% Next $25.0 billion 0.0800% 0.0300% 0.2800% Next $25.0 billion 0.0700% 0.0200% 0.2700% Next $25.0 billion 0.0650% 0.0150% 0.2650% Next $25.0 billion 0.0600% 0.0100% 0.2600% Next $25.0 billion 0.0550% 0.0050% 0.2550% Thereafter 0.0500% 0.0000% 0.2500% Series Investor Class Institu- tional Class A Class B Class C Class R Class R6 Class ► International Bond Fund Yes Yes Yes No Yes Yes Yes Page C-1
